Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closing element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
fixing section must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cote 8,403,275. The applicant is reminded that the external module or medical treatment apparatus are not positively claimed therefore the prior art only need to be capable of performing the functions related to the external module or medical treatment apparatus. Cote discloses a holder for releasably coupling at least one external medical module to a medical treatment apparatus wherein the holder comprises a first reception unit (and a second reception unit and  the second reception unit comprises a fixing section, wherein the fixing section releasably fixes the holder on a section of the medical treatment apparatus.  
Claim(s) 20, 24, and 28-30 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cote 8,403275. The applicant is reminded that the external module or medical treatment apparatus is not positively claimed therefore the prior art only need to be capable of performing the functions related to the external module or medical treatment apparatus. Cote discloses a holder for releasably coupling at least one external medical module (30) to a medical treatment apparatus (14) wherein the holder . 
Claim(s) 20, and 32-35 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cote 8,403,275. Cote discloses a holder for releasably coupling at least one external medical module to a medical treatment apparatus wherein the holder comprises a first reception unit (right lower 25) and a second reception unit (right upper 25);  further comprising a support structure (20/21) configured to support the holder; wherein the first reception unit (righter lower 25) is arranged between the support structure (20) and the second reception unit (right upper 25); wherein the support structure (20) is arranged adjacent to and in contact with the first reception unit (right lower 25);  wherein the support structure is arranged adjacent to and in contact with the second reception unit (right upper 25).  
37 and 40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cote 8,403,275. Cote discloses a medical module (30), a first holder (left upper 25), second holder (right upper 25), a support structure (21). 

[AltContent: textbox (2nd  holder)][AltContent: arrow][AltContent: textbox (1st holder)][AltContent: arrow]
    PNG
    media_image1.png
    675
    523
    media_image1.png
    Greyscale


Claim(s) 37 and 39 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cote 8,403, 275. Cote a medical module (30), a first holder (left upper and lower 25), second holder (right upper and lower 25), a support structure (21); wherein the support structure (21) is arranged to support the second holder (right upper 25) . 
         
    PNG
    media_image1.png
    675
    523
    media_image1.png
    Greyscale


Claim(s) 37, 38, 41, 42, and 44 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by JPS56171054 (JPS).  JPS discloses a system comprising: a medical module (9); a first holder coupled to the medical module; and second holder coupled to medical module; wherein the second holder is connected to the medical module and to at least one of a group consisting of a further module and an adapter for receiving a further module; in the medical module comprises one of a group consisting of a dialysis filter and a dialyzer (9); a medical treatment apparatus (1); a first holder coupled to the medical treatment apparatus; and a second holder;  the medical .
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st holder
2nd holder)][AltContent: arrow][AltContent: arrow][AltContent: textbox (further module
adapter)][AltContent: arrow][AltContent: textbox (medical apparatus)]
    PNG
    media_image2.png
    485
    512
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (medical module 9)]
    PNG
    media_image3.png
    231
    527
    media_image3.png
    Greyscale


20, 21, and 23  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by  JPS 56171054. JPS discloses a holder for releasably coupling at least one external medical module to a medical treatment apparatus wherein the holder comprises a first reception unit (upper 18a) and a second reception unit (lower 18a); the first reception unit comprises a clamp (18a), wherein the clamp comprises a pair of clamp jaws (18a), and wherein each of the clamp jaws are movable relative to each other; wherein the second reception unit comprises a fixing section (18/19), wherein the fixing section releasably fixes the holder on a section of the medical treatment apparatus (2, via 12); wherein the holder further comprises a third reception unit (19). 
Claim(s) 20, 21, 23, 36, 37, 41, and 44 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jensen et al. (Jensen) 10,376,626. Jensen discloses a holder for releasably coupling at least one external medical module to a medical treatment apparatus (200) wherein the holder comprises a first reception unit (122) and a second reception unit (see figure below); wherein the first reception unit comprises a clamp, wherein the clamp comprises a pair of clamp jaws (122), and wherein each of the clamp jaws are movable relative to each other; the second reception unit comprises a fixing section (see figure below), wherein the fixing section releasably fixes the holder on a section of the medical treatment apparatus; the external medical module is a blood filter and the medical treatment apparatus is a blood treatment apparatus (200); A system comprising: a medical module (119); a first holder (122) coupled to the medical module; and second holder (see figure below) coupled to medical module; wherein the medical module comprises one of a group consisting of a dialysis filter and a dialyzer (119); wherein the medical treatment apparatus comprises one of a group consisting of an .
[AltContent: arrow][AltContent: textbox (fixing section (150))][AltContent: arrow][AltContent: textbox (first reception unit)][AltContent: arrow][AltContent: textbox (second reception unit)]
    PNG
    media_image4.png
    440
    376
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    521
    407
    media_image5.png
    Greyscale



Claim(s) 20, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lillegard et al. (Lillegard) 4,211,380. The applicant is reminded that the external module or medical treatment apparatus are not positively claimed therefore the prior art only need to be capable of performing the functions related to the external module or medical treatment apparatus. Lillegard discloses a holder for releasably coupling at least one external medical module (14) to a medical treatment apparatus wherein the holder comprises a first reception unit (38/40) and a second reception unit (79); the holder of claim 20, wherein the first reception unit comprises a clamp (38/40),  
Claim(s) 42-43 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lillegard et al. (Lillegard) 4,211,380. Lillegard discloses A system comprising: a medical treatment apparatus; a first holder (38/40) coupled to the medical treatment apparatus (12); and a second holder (79); the system of claim 42, wherein: the medical treatment apparatus is connected by the first holder (38/40) to a first module (14); the first module (38/40) is connected to the second holder (79); and the second holder (79) is connected to one of a group consisting of a second module connected to a third holder and an adapter for receiving a second module, connected to a third holder (74).  
Claim(s) 20, 21, 22, 24, 25, 26, 27, 28 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farley et al. (Farley) 10,226241. Farley discloses medical module (42), a medical treatment apparatus (16), holder (figure 1),  a first reception unit (26) comprising a clamp including a pair of clamp jaws (77 and 76), a second reception unit (28)  comprising a clamp jaws (77 and 76) , third reception unit (other 26) comprising a clamp jaws (77 and 76), closing element (85 and 58),  rotating section (112, 116), the two or more reception units of the holder selected from the group .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art does not disclose conventional holders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631